ORDER
PER CURIAM:
On November 8, 1999, the Clerk received a letter from the appellant, through counsel, stating: “I believe the September 24, 1999, decision from the [Department of Veterans Affairs] regional office resolves all issues on appeal. If you should have any questions, please do not hesitate to contact my office.” On November 24, 1999, the Court issued an- order that offered the appellant 20 days in which to show cause why the Court should not (1) construe his November 8, 1999, letter as a motion to withdraw his Notice of Appeal (NOA) and (2) grant that construed motion and dismiss the appeal. Samarra v. West, *25013 Vet.App. 196 (1999). The appellant has not responded.
On consideration of the foregoing, it is
ORDERED that the appellant’s November 8, 1999, letter is construed as a motion to withdraw his NO A, and that the construed motion is granted. It is further
ORDERED that this appeal is DISMISSED.